UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1417


QUINTIN M. LITTLEJOHN,

                Plaintiff - Appellant,

          v.

BARACK OBAMA, President of the United States of America;
NOVANT HEALTH CARE; SOCIAL SECURITY ADMINISTRATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    Bruce H. Hendricks, District
Judge. (7:14-cv-00812-BHH)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quintin Littlejohn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Quintin     Littlejohn     appeals       the      district     court’s     order

accepting     the   recommendation       of      the    magistrate      judge    and

dismissing his civil action without prejudice.                    We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                       Littlejohn v.

Obama, No. 7:14-cv-00812-BHH (D.S.C. Mar. 18, 2015).                       We deny

Littlejohn’s     motions   to   amend    the     caption     and   to   vacate    the

judgment    of   the   magistrate       judge.         We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         2